Williams, J.,:
The judgment and order should be affirmed, with costs.
The action was brought to recover damages against the defendant' Titsworth for waste,, and to declare his life estate forfeited by reason of such waste, -under section 1655 of the Code of Civil Procedure. The wife of the defendant Titsworth acquired title to the property in question by deed March 20; 1863, and held such title until her death, August 3,1901. She left, át.her death,.seven grandchildren, six named Gilman and one McCartney. She made a will, executed April 1, 1889, giving and devising to her husband all her real and personal estate, to be held, and enjoyed during the term of his natural life, and after his death the remainder to her said grandchildren, and ajipointing her husband executor. During the lifetime and at 'the time of the death of the wife her husband was living upon the farm with her and.has remained in -occupation thereof,ever since. When she died, 225 of the 360 acres of the farm 'were wood and timber land, in December, 1902, and December, 1904, the lnis- . band, the.defendant Titsworth', sold and caused to be. taken from the farm all the valuable timber thereon.' In May, 1905, this action was brought by the grandchildren. The trial was had in J une, 1906, and resulted in a verdict for damages,.. $3;00Ó, and fixing the value: of defendant’s life estate at'$Y00. The damages were trebled under the statute and judgment entered for $9,000-and costs; and the valué of the life estate being less than the damages, the interest of the defendant ás life tenant was forfeited and.terminated by the' ' judgment. Under the will the husband, defendant, took only a life estate in the property, and the removal of the, wood and timber constituted waste. The correct rule as to the measure of damages was,stated by the court to the jury—the difference in value -of the farm, before and after the waste was committed. It was not reversible error to permit the contracts for the sale of the timber to be in evidence and proof to be given of the amount and real value *549of the timber that was removed.- The verdict was a very moderate •one and in no manner excessive. .
The serious questions on this' appeal relate to the affirmative defense interposed by the defendant, and the exclusion of his evidence offered to establish the same. It appeared from such evidence as defendant was permitted to give that Samuel Kail was the owner' of this farm in 1856, and on May sixteenth of that year he and his wife gave a mortgage thereon for $1,600 to the defendant Tits-worth; that this mortgage was. foreclosed, judgment was entered thereon September 3, 1860, a sale of the premises was made, and the farm was deeded thereunder March 20, 1863, to defendant’s wife, the deed, among other things, containing the recital “ at which sale (on the foreclosure) the premises hereinafter described were struck off to the said Josiah E. Titsworth (the husband) for the sum of $596.21, that being the highest sum bidden, for the same, and whereas. the said Josiah E. Titsworth desires and has requested said sheriff to deed and convey said land and premises to Eleanor M. Titsworth (the wife),” etc. This deed was recorded soon after it was taken. The defendant then offered evidence tending to prove that while he and his wife lived on the farm, and between 1884 and 1898, he collected rent for the farm from tenants; that he made improvements thereon, built a house and repaired the barn, the buildings being upon stone foundations, and becoming.-a part of the freehold, the improvements being of the value of $7,000; and that he laid some tile for draining the property and paid for the same. This evidence was objected to and excluded, and the defendant excepted. Defendant also offered evidence tending to prove that the wife about 1865 said that she had a deed of-the farm; but her husband had paid for it, and she had agreed to deed it to him at any time, and this evidence was objected to and excluded, with exception to defendant. ' This evidence was designed to prove the defense set up in the answer, which was in brief that -the husband in 1863 paid the full purchase price for the farm, and requested and directed the deed under the sale on the foreclosure judgment to be given to the wife, pursuant to an understanding that she should hold the title in trust only, and should convey the farm to him upon his request,, and that this arrangement was made for the purpose of protecting him in a large- number of business and financial operations in *550which lie. was then interested, and to provide a home. for him in his old age and infirmity, provided, such operations should termínate unsuccessfully; and that immediately after such purchase he made improvements on the farm, and in so doing expended large 'sums' of money; that he has, ever since the purchase of the farm exercised every right of ownership thereof to the exclusion of his wife and every other person; and that she contributed nothing- to the purchase price thereof, or the improvements' thereon, and has not exercised any act of ownership or control of-the farm,. , etc.; and that he never prior to her death requested her to convey the same to him. ' It will be observed that these allegations in - .the "answer are somewhat broader than the facts offered to be proved. We must pass fipori. the question of the- admissibility of . the evidence offered, and not upon the sufficiency of the defense upon all the allegations thereof. The question, therefore, strictly is whether the evidence offered would, if admitted, taken in connection with the other evidence already in the case, have established any defense to the action. We may consider the allegation in the answer as to. the purpose of placing the title to the farm in the wife,, if it appears that such purpose was fraudulent and, therefore, not enforcible by him. We may take that purpose as established so far as it tends to.defeat his rights, but not to uphold his alleged defense. The purpose seems to have been to cover up this property so-that he could have the benefit of it to the exclusion of the rights of creditors if large business and financial operations in which he' was at the time engaged should prove unsuccessful. It is npt, however, alleged that he had any then existing creditors or was then owing any debts, which might be attempted to be enforced against him, or procured to be paid from this farm.- If no such creditors or debts then existed, we see no reason why, having openly placed the title to the farm in his wife, he might not do so for the purpose alleged without being charged with any intent to hinder, delay or defraud creditors. There is no proof there were such debts or creditors, and we cannot presume anything beyond the actual allegations of the answer in question. We cannot, therefore, regard the purpose as illegal so as to defeat any rights he would otherwise have under the arrangement for putting the title to the farm in. his wife's name, The main contention by the plaintiff, and apparently *551the holding by the trial court, was that the facts proved and sought to be proved created no trust in the property for the benefit of the husband and no equitable title in him thereto. Various provisions of the Beal Property Law are referred to by counsel, but this arrangement was made in 1863, long before the passage of that law, and cannot, therefore, be affected by the provisions of that law. The Statute of Uses and Trusts was in force when this transaction took place in 1863. It was a part of the' original Eevised Statutes, which took effect in 1830 (1 B. S. 728), and was not repealed until 1896, when the Beal Property Law was passed. The sections of the Eevised Statutes in force in 1863 relating to the alleged trust were sections 51, 52, 53, and were as follows:
“ § 51. Where a grant for a valuable consideration shall be made to one person, and the consideration therefor shall be paid by another, no use or trust shall result in favor of the person by whom such payment shall be made; but the title shall vest in the person named as the alienee in such conveyance, subject only to the provisions of the next section.
“ § 52. Every such conveyance shall be presumed fraudulent as against the creditors, at that time, of the person paying the consideration; and where a fraudulent intent is not disproved, a trust shall result in favor of such' creditors, to the -extent that may be necessary to satisfy their just demands.
“ § 53. The provisions of the preceding fifty-first section shall not. extend to cases where the alienee named in-the conveyance shall have taken the same as an absolute conveyance in his own name, without the consent or knowledge of the person paying the consideration, or where such alienee, in violation of some trust, shall have purchased the lands so conveyed with monies belonging to another person!” " ' ,
The Eeal Property Law (Laws of 1896, chap. 547, §§ 300,301) having-repealed these provisions of the Eevised Statutes, replaced them with the provisions contained in section 74 of that law. These provisions are in somewhat different language than those of the Eevised Statutes, but the Statutory Eevision. Commission reported to the Legislature that the law remained unchanged in substance. (See Fowler’s Eeal Prop. Law, 696 ; Assem. Doc. 1896, vol. 19, Ho. 87, pp. 533, 634.) The Eevised Statutes as to the creation of *552■ estates and trusts, etc., in real property provided (2 B. ti. 134,135 ■and 137, §§ 6j 7 and 2): .
“ § 6. 1ST o estate or interest in lands, other than leases for a term not exceeding one year, nor any trust, or power, over or concerning lands, or in any manner relating thereto, shall hereafter be created, granted,, assigned,,surrendered or .declared, unless by act or operation of law, or by a deed or conveyance in writing, subscribed by the party creating, granting, assigning, surrendering or declaring the same, of by Ms lawful agent' thereunto authorised by writing. ■ . ' ,
“ § 7. The preceding section shall not be construed to affect ■ M any manner the power of a testator in, the disposition of Ms real estate by a last will and- testament; nor to prevent any trust from arising, or being extinguished, by implication or Operation of law; nor to prevent, after a fine shall "have been levied, the execittion of a deed or other instrument in writing, declaring the uses of such fine.” '
“ § 2. Every grant or assignment of' any existing trust in lands, goods of things in. action, unless the same shall be in writing, subscribed by the party making the same, or by his agent' lawfully authorised, shall be> void.” '
These provisions'"were replaced in the Beal ' Property Law in 1896 by the provisions of section 207 of that-law, and the revision commissioners reported that the Bevised Statutes had been left unchanged in substance. (See Fowler’s Beal Prop. Law, 714; Assem. Doc. 1896, ,vol. .19, No, 87, pp. 567, 568.) The Bevised ■ Statutes contained another provision followMg sections 6 and 7 ■ above as follows: .
■ “ § 10. Nothing in this title* contained shall be construed ' to abridge the powers of courts of equity to compel the specific performance of agreements, in cases of part performance of such, agreements.”
This section Was replaced by section 234 of the Beal Property Law, in language substantially the same.. (See Fowler’s Beal Prop, Law, 724 ;. Assem. Doe.. 1896) vol.-19, No. 87, p, 584i)'
There áre very many cases in the books relating tp these statutes, construing them, add determining the rights of parties thereunder, *553upon facts appearing in those cases. And it is somewhat difficult to deduce from those decisions any general principles of law that are applicable to the facts of this case and controlling in settling the rights of the parties here. Some of the cases referred to were determined under section 10 of the statute ('supra,) and specific performance decreed, by reason of a part performance of an agreement. "We are unable to see how the defendant here can succeed upon this theory. The making of the improvements could hardly be regarded as part performance of any agreement between the parties, at the time the deed was given or at any other time, that the farm should be redeeded to defendant in consideration of his making such improvements. He and his wife were living together on the farm, and he managed and looked after the same and took the rents and profits and paid the taxes, as a husband would usually do under such circumstances. He expected to have the benefit of the farm, very likely, when he made the improvements, but the agreement to redeed it to him was by parol, and as a mere agreement it could not be enforced. It was void under the., statute, and the fact that the wife after the deed was given said she had agreed to fedeed it to her husband, gave no. validity to the agreement otherwise void under the statute. We fail to see-how any of the evidence offered was admissible as establishing a' defense upon this theory.
Most of the cases in the books have involved the question of fraud, the general proposition being that courts of equity will not permit the Statute of Frauds to be used as a shield for the commission of a fraud by the party holding the title upon the party claiming an interest in the property, In many of the cases there was fraud in obtaining the title, often growing out of confidential relations between the parties. Nothing Of that kind appears in this case. The wife did not procure the deed to be given to her with any fraudulent purpose, or for any purpose beneficial to herself. The husband did it, not for her benefit, but for Ms own benefit. He so alleged in his answer,, and it is not controverted here., If there was or is any fraud here, it grows out of the fact that the wife did n.ot redeed the farm to defendant, and her heirs since her death have so ref usod. But she was never asked to redeed. The defendant voluntarily caused the farm to be deeded to his wife, and permitted it to remain there all her life and until she died, without any *554objection whatever. The fraud, therefore, if any exists in the case, grows out of the refusal, since her death, by her heirs to redeed .the' property to defendant, and their resistance in this action to his claim of an equitable title thereto. In other words, the claim is substantially that the wife having agreed by parol to redeed the" property to him, and he, acting upon the supposition that she would carry out that agreement, though it was absolutely void, having made valuable improvements upon the farm, it would be a fraud upon him to withhold the title from him now. We have examined all the cases cited by counsel in his brief, and many others to be found in the books, and we do not find sufficient warrant for holding! such a proposition here. _
In Sturtevant v. Sturtevant (20 N. Y. 39) the court refused to uphold such a parol agreement, and to decree a trust.
In Ryan v. Dox (34 N. Y. 307) the court upheld a parol arrangement upon the ground of part performance, under section 10 of the statute (supra), and that fraud would, be effectual upon -any other disposition of the: case.
In Levy v. Brush (45 N. Y. 589) the court refused to uphold a parol agreement and decree a trust.
In Wheeler v. Reynolds (66 N. Y. 227) the court refused to uphold an agreement on the theory of part performance under section 10 of the statute (supra), and refused to uphold the agreement ás a' parol trust, or a trust ex maleficio by reason of fraud. The theory upon which courts of equity afford relief in these cases was very clearly stated in that case, viz.:
“ It is .a mistake to suppose that parol agreements relating to lands are any. more valid in equity than at law. They are# always and everywhere invalid. But courts of equity have general jurisdiction to relieve, against frauds, and where a parol agreement relating to lands has been so far partly performed ■ that it would be a fraud upon the party doing the acts unless the agreement should be performed by the other party, the court will relieve against this fraud and apply the remedy by enforcing the agreement. It is not the parol agreement which lies at the foundation of the jurisdiction in such a case, but the fraud. So in reference to parol trusts in lands: They are invalid in equity as well as in law. But in cases of fraud courts of equity will sometimes imply-a trust *555and will treat the perpetrator of the "fraud as a trustee, ex maleficio for the purpose of administering a remedy against the fraud. For the same purpose it will take, the trust which the parties have-attempted to create and enforce it, and in such a, case the.fráud, not the parol agreement, gives the jurisdiction.” •
In Wood v. Rabe (96 N. Y. 414) the court upheld a parol agreement on the ground of fraud, growing out of confidential relations between a son, his mother and his former guardian.
In Goldsmith v. Goldsmith (145 N. Y. 313) the court impressed, a parol agreement as to lands and impressed a trust thereon by reason of fraud growing out of ,confidential relations between a mother and her children.
In Gould v. Gould (51 Hun, 9) the court refused to uphold a parol agreement by a wife to redeed land to her husband where the.facts were very similar to those in the present case. There was the deeding to the wife, the"agreement to redeed, the absence of fraud in procuring the deed, the leasing and managing of the property by the husband after the deed was given, improvements on the property by erecting buildings, etc., to the extent of $2,000. The parties separated, "the husband sought to compel reconveyance and was defeated. •
' In Gage v. Gage (83 Hun, 362) the court upheld an agreement to deed land upon the ground of part performance. The parties to the agreement were husband and wife. The property, a farm, was deeded to the wife under the agreement that they should both live on .the farm, "work the same, and together pay the purchase price, and after fully paid for the wife would deed the husband an undivided one-half thereof. ' They carried out this agreement Until the farm was fully paid for and then the wife, refused to make the deed. The court concluded that to permit her to retain the whole title would be to invoke the statute to cover her fraud. ■
In Hutchinson v. Hutchinson (84 Hun, 482) the court refused to uphold a parol agreement to reconvey land, there being no fraud charged, but the proof being that the plaintiff was told his interest would be the same after as before the deed was given by her. The parties were brother and sister.
In Smith v. Balcom (24 App. Div. 437). the court upheld a parol agreement to deed lands on the ground of fraud, saying that the *556circumstances showed a wrong “but little, if' any¿ short of a gross fraud.” ■" . "
In Jeremiah v. Pitcher (26 App. Div. 402) the court decreed . specific performance of a parol contract to. convey lands, by reason of fraud, growing out of confidential relations between a father and daughter.-. . .'
In Bullenkamp v. Bullenkamp (34 App. Div. 193) the court refused to uphold a parol agreement and compel a reconveyance of property because there was no fraud found and no' confidential relations established out of which fraud could have grown. There were no findings on this subject, joy the trial court.
That case was again before the court and reported in 43 Appellate Division, 510, after a finding of fraud by the trial court, and the court on appeal held there was no justification in the evidence for such finding and the relief sought was denied.
In Veeder v. Horstmann (85 App. Div. 154) the court upheld a - páról promise to give a twenty-year lease, upon the theory of 'specific performance of a contract partly performed. ■
It seems to us, upon principle -and authority, the evidence offered .by defendant and excluded was insufficient to. authorize any finding of part performance or fraud so as to confer upon him the equitable title to the farm,' or the right to' specific -performance of the parol contract fo-redeed the same to him. The court, therefore, properly' excluded such evidence. - '
It may further be suggested that the claim of equitable ■ title. is a stale one which a court of equity would hardly aid the defendant to establish. The .deed to the wife, was given and title'has been held by her thirty-eight years before her death, and it was more than four years .after her death that the claim was first made by the defendant in this action. (See McKechnie v. McKechnie, 3 App. Div. 91; Town of Mount Morris v. King, 8 id. 495, 499, 500; affd., sub nom. Town of Moumt Morris v. Thomas, 158 N. Y. 450, 456, 457; Hutchinson v. Hutchinson, 84 Hun, 482, 487.) .
, We do not deem it necessary to discuss'in this Opinion any other questions suggested by counsel in their briefs.
All concurred, except McLennan, P. ,J., and Kruse, J., who' dissented in an opinion by Kruse, J, - "

R, S. pt. 2, chap. 7, tit. 1.—[Rep.